SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements December 31, 2011, 2010 and 2009 with Report of Independent Registered Public Accounting Firm MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of PETRÓLEO BRASILEIRO S.A. - PETROBRAS and subsidiaries (‘the Company”) is responsible for establishing and maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. The Company’s internal control over financial reporting is a process designed by, or under the supervision of, the Company’s Audit Committee, Chief Executive Officer, Chief Financial Officer and effected by the Company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements on a timely basis. Therefore even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on that assessment management has concluded that as of December 31, 2011, the Company’s internal control over financial reporting is effective. The effectiveness of the Company’s internal control over financial reporting as of December 31, 2011 has been audited by KPMG Auditores Independentes, the Company’s independent registered public accounting firm, as stated in their report, dated February 28, 2012, included herein. /s/ José Sergio Gabrielli de Azevedo /s/ Almir Guilherme Barbassa José Sergio Gabrielli de Azevedo Almir Guilherme Barbassa Chief Executive Officer Chief Financial Officer February 28, 2012 February 28, 2012 2 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements December 31, 2011, 2010 and 2009 Contents Review Report of Independent Registered Public Accounting Firm 5 - 6 Consolidated Statement of Financial Position 7 Consolidated Income Statement 8 Consolidated Statement of Comprehensive Income 9 Consolidated Statement of Changes in Shareholders’ Equity 10 Consolidated Statement of Cash Flows 11 - 12 Consolidated Segment Information 13 - 17 Consolidated notes to the financial statements 1 The Company and its operations 18 2 Basis of preparation 18 3 Consolidation basis 20 4 Summary of significant accounting policies 22 5 Cash and cash equivalents 32 6 Marketable securities 33 7 Accounts receivable 34 8 Inventories 35 9 Restricted deposits for legal proceedings and guarantees 35 10 Acquisitions and sales of assets and interests 36 11 Investments 39 12 Property, plant and equipment, net 42 13 Intangible assets 44 14 Exploration activities and valuation of oil and gas reserves 47 15 Trade accounts payable 47 16 Loans and financing 48 17 Leases 52 18 Related parties 53 19 Provision for decommissioning costs 57 20 Taxes 57 21 Employee’s post-retirement benefits obligations – Pension and Health care 62 22 Profit sharing 69 23 Shareholders’ equity 69 24 Sales revenues 73 25 Expenses by nature 74 26 Other operating income and expenses, net 74 27 Financial income (expenses), net 75 28 Legal proceedings and contingencies 76 29 Commitments for purchase of natural gas 83 30 Guarantees for concession agreements for petroleum exploration 83 3 31 Derivative instruments, hedging and risk management activities 83 32 Fair value of financial assets and liabilities 95 33 Insurance 96 34 Subsequent events 96 Information on reserves 98 4 Review Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras Rio de Janeiro - RJ We have audited the accompanying consolidated statements of financial position of Petróleo Brasileiro S.A. - Petrobras and subsidiaries (the “Company”) as of December31, 2011 and 2010, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2011. We also have audited the Company’s internal control over financial reporting as of December31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). The Company’s management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statements presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. 5 A Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements for external purposes in accordance with generally accepted accounting principles. A Company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and subsidiaries as of December31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the three-year period ended December31, 2011, in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Also in our opinion, Petróleo Brasileiro S.A. – Petrobras and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December31, 2011, based on criteria established in COSO. /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil February 28, 2012 6 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Financial Position Years ended December 31, 2011 and 2010 (In millions of Dollars) As of December 31, As of December 31, Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 19,057 17,655 Trade accounts payable 15 11,863 10,427 Marketable securities 6 8,961 15,612 Current debt 16 10,067 8,951 Accounts receivable, net 7 11,756 10,845 Current portion of finance lease obligations 17.1 44 105 Inventories 8 15,165 11,808 Taxes payable 20.2 5,847 6,038 Recoverable taxes 20.1 6,848 5,262 Dividends payable 2,067 2,158 Advances to suppliers 740 786 Payroll and related charges 1,696 1,531 Other current assets 2,065 1,591 Profit sharing 22 832 1,014 Employees' postretirement benefitsobligations - Pension and health care 21.5 761 782 Other current liabilities 3,187 2,571 Non-current assets Accounts receivable, net 7 3,253 3,260 Non-current liabilities Marketable securities 6 3,064 3,120 Long-term debt 16 72,718 60,417 Restricted deposits for legal proceedings and guarantees 9 1,575 1,674 Finance lease obligations 17.1 98 115 Deferred tax assets 20.3 9,199 10,226 Deferred tax liabilities 20.3 17,736 15,543 Advances to suppliers 3,141 2,979 Employees' postretirement benefitsobligations - Pension and health care Other long-term receivables 1,725 1,378 21.5 8,878 9,169 Legal proceedings provisions 28 726 759 Provision for decomissioning cost 19 4,712 3,904 Other non-current liabilities 1,068 761 Investments 11.2 6,530 6,957 Property, plant and equipment , net 12 182,465 168,104 Intangible assets 13 43,866 48,937 Shareholders' equity 23 Paid in capital 107,355 107,341 Additional paid in capital 316 7 Profit reserves 60,224 46,417 Accumulated other comprehensive income 7,943 30,345 Petrobras shareholders' equity Non-controlling interests 1,272 1,839 Total equity Total assets Total liabilities and shareholders' equity See the accompanying notes to the consolidated financial statements. 7 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Income Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars, e xcept income per share) Year ended December 31, Note Sales revenues 24 Cost of sales 25 (99,595) (77,145) (54,023) Gross profit Income (expenses) Selling expenses 25 (5,346) (4,863) (3,693) Administrative and general expenses 25 (5,161) (4,441) (3,662) Exploration costs (2,630) (2,168) (2,061) Research and development expenses (1,454) (989) (685) Other taxes (460) (509) (327) Other operating income and expenses, net 26 (3,984) (3,965) (3,772) Net income before financial results, profit sharing and income taxes 27,285 26,372 22,923 Financial income (expenses), net 27 76 1,551 97 Equity in results of non consolidated companies 230 347 120 Profit sharing 22 (867) (996) (860) Income before income taxes Income tax 20.5 (6,732) (6,825) (5,421) Net income Net income (loss) attributable to: Shareholders of Petrobras Non-controlling interests (129) 394 1,551 Basic and diluted earnings per share in U.S. dollar 23.6 See the accompanying notes to the consolidated financial statements. 8 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Comprehensive Income Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Year ended December 31, Net income before non-controlling interest Other comprehensive income Cummulative translation adjustments (21,859) 7,157 23,443 Deemed cost of associates 6 6 4 Unrealized results on available-for-sale securities Recognized in shareholders' equity 72 185 346 Reclassified to profit or loss 14 (4) 18 Unrealized results on cash flow hedge Recognized in shareholders' equity (29) 8 (49) Reclassified to profit or loss 4 (7) Deferred income tax (25) (62) (79) (21,817) 7,283 23,683 Total comprehensive income (loss) Comprehensive income attributable to: Shareholders of Petrobras (1,671) 27,382 38,457 Non-controlling interests (154) 350 2,085 Total comprehensive income (loss) See the accompanying notes to the consolidated financial statements. 9 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Changes in Shareholders’ Equity Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Additional paid-in capital Capital reserves Accumulated other comprehensive income Profit reserves Paid-in capital Shares issuance costs Change in interest in subsidiaries Tax incentives Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras Non- controlling interests Total consolidated shareholders' equity Adjusted balances at January 1, 2009 Change in interest in subsidiaries 849 81 930 (885) 45 Net income 15,308 15,308 1,551 16,859 Other comprehensive income: Cumulative translation adjustments 22,909 22,909 534 23,443 Unrealized gains in available-for-sale securities and cash flow hedge 237 237 237 Realization of deemed cost (4) (90) (94) (94) Distributions: Allocations of net income in reserves 765 169 318 8,791 (10,044) (1) (1) Dividends (5,162) (5,162) (599) (5,761) Balance at December 31, 2009 Capital increase with reserves 3,471 (220) (520) (8) (2,723) Capital increase with issuing of shares 70,080 (279) 69,801 69,801 Change in interest in subsidiaries (563) (563) 175 (388) Net income 20,055 20,055 394 20,449 Other comprehensive income: Cumulative translation adjustments 7,221 (20) 7,201 (44) 7,157 Unrealized gains in available-for-sale securities and cash flow hedge 120 120 120 Realization of deemed cost (6) 6 Distributions: Allocations of net income in reserves 1,003 537 150 10,761 (12,451) Dividends (6,874) (6,874) 79 (6,795) Balance at December 31,2010 Capital increase with reserves 14 (14) Capital increase with issuing of shares Change in interest in subsidiaries 309 309 (292) 17 Net income 20,121 20,121 (129) 19,992 Other comprehensive income: Cumulative translation adjustments (22,433) 599 (21,834) (25) (21,859) Unrealized gains in available-for-sale securities and cash flow hedge 37 37 37 Realization of deemed cost (6) 6 Distributions: Allocations of net income in reserves 1,006 537 43 12,235 (13,821) Dividends (6,905) (6,905) (121) (7,026) 107,355 (279) 595 7,697 246 6,812 1,108 727 51,577 175,838 1,272 177,110 Balance at December 31, 2011 See the accompanying notes to the consolidated financial statements. 10 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Year ended December, 31 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 20,121 20,055 15,308 Adjustments for: Non-controlling interests (129) 394 1,551 Equity in results of non-consolidated companies (230) (347) (120) Depreciation, depletion and amortization 10,535 8,308 7,129 Impairment 1,056 402 572 Dry hole costs 1,480 1,215 1,158 Losses (gains) on disposal of non-current assets 527 179 108 Exchange variation, monetary and finance charges 3,799 (7) (1,293) Deferred income taxes, net 3,599 3,299 880 Increase/decrease in assets Accounts receivable (2,326) (2,454) (191) Inventories (5,035) (453) (1,500) Other assets (2,537) 13 1,433 Increase/decrease in liabilities Trade accounts payable 2,455 248 610 Taxes payable (1,991) (2,089) 297 Employee's post-retirement benefits obligations - Pension and health care 893 780 531 Other liabilities 1,481 567 (528) Net cash provided by operating activities Cash flows from Investment activities "Cessão Onerosa” - Concession rights acquired (43,868) Settlement made through LFTs 39,517 Settlement made through cash and cash equivalents (4,351) Other investments in exploration and production of oil and gas (16,936) Investments in exploration and production of oil and gas (18,714) (21,287) (16,055) Investments in refining, transportation and marketing (15,683) (15,982) (9,711) Investments in gas and power (2,627) (4,135) (5,241) Investment in international segment (2,360) (2,332) (3,197) Investments in distribution (630) (494) (291) Investiments in biofuel (299) (688) (121) Other investments (1,400) (607) (768) Marketable securities 6,683 (14,652) 194 Dividends received 411 226 34 Net cash used in investment activities See the accompanying notes to the consolidated financial statements. 11 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Statement of Cash Flows (Continued) Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Year ended December, 31 Cash flows from Financing activities Capital issuance 70,080 Contribution in LFTs (39,517) Proceeds from share issuance 30,563 Shares issuance costs (279) Acquisition of non-controlling interest 27 (342) Financing and loans, net Proceeds from borrowings 23,951 21,781 37,498 Repayment of principal (8,750) (11,347) (11,992) Repayment of interest (4,574) (3,659) (1,693) Assignments of credit rights - FIDC NP Dividends paid (6,422) (5,398) (7,724) Net cash provided by financing activities Effect of exchange rate on cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents in the year Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year Additional information on cash flows: Amounts paid and received during the year Income tax 2,053 2,658 4,298 Third party income tax withheld at source 2,366 1,652 1,938 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 10 30 61 Acquisition of property, plant and equipment on contract with the transfer ofbenefits, risks and control of assets 21 55 Capital increase with public bonds, used for purchase of exploration rights (“cessão onerosa” - concession rights acquired) 39,517 Formation of provision for decommissioning cost 1,375 964 (369) See the accompanying notes to the consolidated financial statements. 12 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Segment Information Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Revenues and net income by segment are follows: Year ended December 31, 2011 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuel(1) Distribution International Corporate (1) Eliminations Total Sales revenues Intersegments 73,601 38,146 1,304 288 731 3,777 (117,847) Third parties 516 80,484 8,434 32 43,270 13,179 145,915 Cost of sales (32,883) (122,897) (5,698) (351) (40,347) (12,933) 115,514 (99,595) Gross profit Income (expenses) Selling, administrative and general expenses (489) (3,306) (1,038) (66) (2,403) (928) (2,456) 179 (10,507) Exploration costs (2,182) (448) (2,630) Research and development expenses (743) (280) (69) (30) (5) (327) (1,454) Other taxes (48) (53) (97) (1) (24) (113) (124) (460) Other operating income and expenses, net (736) (555) (315) (37) (27) (412) (1,902) (3,984) Income (loss) before financial results, profit sharing and income taxes Financial income (expenses), net 76 76 Equity in results of non-consolidated companies 44 (98) 238 15 5 24 2 230 Profit sharing (271) (194) (34) (1) (66) (29) (272) (867) Income (loss) before income taxes Income tax (12,495) 3,025 (845) 56 (360) (926) 4,145 668 (6,732) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 24,326 (5,718) 1,862 (95) 774 1,179 (721) (1,486) 20,121 Non-controlling interests (12) (10) 18 12 (137) (129) As from 2011 Biofuel’s results are presented separately. This information was previously included in the Corporate Segment. For comparative purposes, the 2010 and 2009 information was reclassified. See the accompanying notes to the consolidated financial statements. 13 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Segment Information (Continued) Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Year ended December 31, 2010 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuel(1) Distribution International Corporate (1) Eliminations Total Sales revenues Intersegments 54,031 32,539 1,001 238 718 2,795 (91,322) Third parties 242 65,397 7,491 34 36,564 10,724 120,452 Cost of sales (25,201) (91,170) (6,232) (273) (34,078) (10,565) 90,374 (77,145) Gross profit Income (expenses) Selling, administrative and general expenses (452) (2,924) (1,036) (40) (1,976) (875) (2,141) 140 (9,304) Exploration costs (1,485) (683) (2,168) Research and development expenses (440) (216) (73) (5) (1) (254) (989) Other taxes (124) (68) (30) (1) (17) (119) (150) (509) Other operating income and expenses, net (815) (386) (273) (29) (59) (182) (2,248) 27 (3,965) Income (loss) before financial results, profit sharing and income taxes Financial income (expenses), net 1,551 1,551 Equity in results of non-consolidated companies 192 181 (6) 4 (13) (11) 347 Profit sharing (317) (223) (39) (70) (28) (319) (996) Income (loss) before income taxes Income tax (8,641) (1,015) (275) 24 (371) (254) 3,429 278 (6,825) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 16,874 2,088 736 (53) 710 730 (527) (503) Non-controlling interests (76) 38 (21) 69 384 394 (1) As from 2011 Biofuel’s results are presented separately. This information was previously included in the Corporate Segment. For comparative purposes, the 2010 and 2009 information was reclassified. See the accompanying notes to the consolidated financial statements. 14 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Segment Information (Continued) Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Year ended December 31, 2009 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuel (1) Distribution International Corporate (1) Eliminations Total Sales revenues Intersegments 38,286 25,136 938 117 685 1,764 (66,926) Third parties 473 49,245 3,985 1 28,967 8,475 91,146 Cost of sales (19,907) (61,376) (3,377) (137) (27,081) (8,314) 66,169 (54,023) Gross profit Income (expenses) Selling, administrative and general expenses (335) (2,351) (533) (31) (1,585) (808) (1,840) 128 (7,355) Exploration costs (1,575) (486) (2,061) Research and development expenses (259) (169) (32) (5) (2) (218) (685) Other taxes (48) (47) (19) (1) (13) (78) (121) (327) Other operating income and expenses, net (1,647) (211) (325) (17) 18 (194) (1,380) (16) (3,772) Income (loss) before financial results, profit sharing and income taxes Financial income (expenses), net 97 97 Equity in results of non-consolidated companies 126 124 (14) (116) 120 Profit sharing (281) (114) (23) (1) (58) (34) (349) (860) Income (loss) before income taxes Income tax (4,938) (3,411) (193) 23 (331) (258) 3,427 260 (5,421) Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 9,825 6,742 487 (46) 582 (123) (1,774) (385) 15,308 Non-controlling interests (56) 86 58 72 1,391 1,551 As from 2011 Biofuel’s results are presented separately. This information was previously included in the Corporate Segment. For comparative purposes, the 2010 and 2009 information was reclassified. See the accompanying notes to the consolidated financial statements. 15 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Segment Information Years ended December 31, 2011 and 2010 (In millions of Dollars) The following represents the Company’s assets by segments: Assets Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuel (1) Distribution International Corporate (1) Eliminations Total Current assets Non-current assets Long-term receivables 4,140 4,217 1,626 17 663 2,913 8,717 (336) Investments 12 3,362 1,152 859 45 999 101 Property, plant and equipment, net 90,539 54,629 21,968 285 2,510 9,512 3,022 Intangible assets 40,805 156 390 426 1,593 496 As of December 31, 2011 Current assets Non-current assets Long-term receivables 3,762 3,605 1,608 8 576 2,352 10,888 (162) Investments 3,890 1,207 670 44 1,042 104 Property, plant and equipment, net 83,135 45,622 24,015 328 2,404 8,716 3,884 Intangible assets 46,022 160 226 1 410 1,539 579 As of December 31, 2010 As from 2011 Biofuel’s assets are presented separately. This information was previously included in the Corporate Segment. For comparative purposes, the 2010 information was reclassified. See the accompanying notes to the consolidated financial statements. 16 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Segment Information Years ended December 31, 2011, 2010 and 2009 (In millions of Dollars) Consolidated information of International Segment is presented bellow: Year ended December 31, 2011 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Income statement Sales revenues Intersegments 3,808 2,142 23 27 (2,223) 3,777 Third parties 1,340 6,368 520 4,945 6 13,179 Income (loss) before financial results, profit sharing and income taxes 2,379 (136) 115 80 (304) (12) Net income (loss) attributable to shareholders of Petrobras 1,331 (128) 158 67 (237) (12) Year ended December 31, 2010 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Income statement Sales revenues Intersegments 2,990 2,142 44 33 (2,414) 2,795 Third parties 748 5,356 504 4,092 24 10,724 Income (loss) before financial results, profit sharing and income taxes 1,217 43 70 5 (233) (8) Net income (loss) attributable to shareholders of Petrobras 863 52 85 5 (267) (8) Year ended December 31, 2009 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Income statement Sales revenues 15 Intersegments 1,952 1,403 58 45 5 (1,699) 1,764 Third parties 886 4,430 437 2,710 10 2 8,475 Income (loss) before financial results, profit sharing and income taxes 577 (56) 79 19 (293) 31 Net income (loss) attributable to shareholders of Petrobras 388 (94) 99 18 (565) 31 Total Assets As of December 31, 2011 As of December 31, 2010 See the accompanying notes to the consolidated financial statements. 17 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is a Brazilian petroleum company which, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) is dedicated to prospecting, drilling, refining, processing, trading and transporting petroleum originating from wells, shale or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro - RJ. 2 Basis of preparation Statement of compliance The consolidated financial statements are being presented in accordance with the international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB) in U.S. dollar. The consolidated financial statements were authorized for issue by the Board of Directors on February 28, 2012. Basis of measurement The financial statements are prepared on the historical cost basis with some exceptions, as detailed in the accounting policies set out below. These policies have been applied consistently to all periods presented in these consolidated financial statements. Functional and presentation currency Petrobras has selected the U.S. Dollar as its presentation currency. The functional currency of Petrobras and all Brazilian subsidiaries is the Brazilian Real. The functional currency of Petrobras International Finance Company – PifCo and some subsidiaries and certain of the special purpose companies that operate in the international economic environment is the U.S. dollar, and the functional currency of Petrobras Argentina is the Argentine Peso. The U.S. dollar amounts for the years presented have been translated from the Brazilian Real amounts in accordance with IAS 21 “The effects of changes in foreign exchange rates”. Transactions occurring in foreign currencies are first remeasured to the Brazilian Real and then translated to the U.S. dollar, with remeasurement gains and losses being recognized in the income statement. 18 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) The Company has translated all assets and liabilities into U.S. dollars at the current exchange rate and all accounts in the statements of income and cash flows (including amounts relative to local currency indexation and exchange variances on assets and liabilities denominated in foreign currency) at the average rates prevailing during the year. The net translation gain or loss resulting from this remeasurement process was excluded from income and presented as a cumulative translation adjustment (“CTA”) within “Accumulated other comprehensive income” in the consolidated statements of changes in shareholders’ equity. The cumulative translations adjustment was set to nil at January 1, 2009 (the transition date of IFRS). Use of estimates and judgments In the preparation of the consolidated financial statements it is necessary to use estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and health plans liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for contingencies, fair value of financial instruments, present value adjustments of accounts receivable and payable of relevant transactions, income tax. Although Management uses its best estimates and judgments that are reviewed periodically, the actual results could differ from these estimates. Business segment reporting The following segment information has been prepared in accordance with IFRS 8 - Business segments. Transactions carried out with third parties and between business segments are measured in accordance with internal transfer prices based on market information. The Company operates under the following segments: a) Exploration and Production: This segment covers the activities of exploration, production development and production of oil, NGL (natural gas liquid) and natural gas in Brazil, for the purpose of supplying, as a priority, refineries in Brazil and, also, selling on the domestic and foreign markets the surplus petroleum and oil products produced in their natural gas processing plants. b) Refining, Transportation & Marketing: This segment covers the refining, logistics, transport and trading activities of oil and oil products, exporting of ethanol, extraction and processing of shale, as well as holding interests in companies of the petrochemical sector in Brazil. 19 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) c) Gas and Power: This segment covers a ctivities of transportation and trading of natural gas produced in Brazil or imported, transportation and trading of LNG, generation and trading of electric power, as well as the corporate interests in transporters and distributors of natural gas and in thermoelectric power stations in Brazil, in addition to being responsible for the fertilizer business. d) Biofuels: This segment covers activities of production of biodiesel and its co-products and ethanol activities, through equity investments, production and marketing of ethanol, sugar and the excess electric power generated from sugarcane bagasse. e) Distribution: This segment covers the distribution of oil products, ethanol and compressed natural gas in Brazil, represented by the operations of Petrobras Distribuidora. f) International: This segment covers activities for exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out abroad in a number of countries in the Americas, Africa, Europe and Asia. The items that cannot be attributed to the other segments, notably those linked to corporate financial management, the overheads related to central administration and other expenses, including actuarial expenses related to the pension and healthcare plans for retired employees and pensioners, are allocated in the corporate segment. 3 Consolidation basis The consolidated financial statements of subsidiaries, jointly controlled entities and specific purpose entities are included in the consolidated financial statements pursuant to the accounting policies adopted by Petrobras. 20 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) The consolidated financial statements comprise the consolidated financial statements of Petrobras and the following companies: a) Subsidiaries Ownership percentage - % Subscribed, paid in and voting Subsidiaries Country Petrobras Química S.A. - Petroquisa and its subsidiaries Brazil 100.00 100.00 Petrobras Distribuidora S.A. - BR and its subsidiaries Brazil 100.00 100.00 Braspetro Oil Services Company - Brasoil and its subsidiaries (i) Cayman Islands 100.00 100.00 Braspetro Oil Company - BOC (i) Cayman Islands 99.99 99.99 Petrobras International Braspetro B.V. - PIBBV and its subsidiaries (i) (ii) Holand 100.00 100.00 Petrobras Comercializadora de Energia Ltda. - PBEN (iii) Brazil 100.00 100.00 Petrobras Negócios Eletrônicos S.A. - E-Petro (iv) Brazil 100.00 100.00 Petrobras Gás S.A. - Gaspetro and its subsidiaries Brazil 99.99 99.99 Petrobras International Finance Company - PifCo and its subsidiaries (i) Cayman Islands 100.00 100.00 Petrobras Transporte S.A. - Transpetro and its subsidiaries Brazil 100.00 100.00 Downstream Participações Ltda. and its subsidiary Brazil 99.99 99.99 Petrobras Netherlands B.V. - PNBV and its subsidiaries (i) Holand 100.00 100.00 5283 Participações Ltda. Brazil 100.00 100.00 FAFEN Energia S.A. and its subsidiary (v) Brazil 100.00 Baixada Santista Energia Ltda. Brazil 100.00 100.00 Sociedade Fluminense de Energia Ltda. - SFE Brazil 100.00 100.00 Termorio S.A.(v) Brazil 100.00 Termoceará Ltda. Brazil 100.00 100.00 Termomacaé Ltda. Brazil 100.00 100.00 Termomacaé Comercializadora de Energia Ltda. Brazil 100.00 100.00 Usina Termelétrica de Juiz de Fora S.A (v) Brazil 100.00 Fundo de Investimento Imobiliário RB Logística - FII Brazil 99.00 99.00 Termobahia S.A. Brazil 98.85 98.85 Petrobras Biocombustível S.A. Brazil 100.00 100.00 Refinaria Abreu e Lima S.A. Brazil 100.00 100.00 Cordoba Financial Services Gmbh - CFS and its subsidiary (i) Austria 100.00 100.00 Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP Brazil 100.00 100.00 Comperj Petroquimos Básicos S.A(v) Brazil 100.00 Comperj PET S.A.(v) Brazil 100.00 Comperj Participações S.A. Brazil 100.00 100.00 Comperj Estirênicos S.A. Brazil 100.00 100.00 Comperj MEG S.A. Brazil 100.00 100.00 Comperj Poliolefinas S.A. Brazil 100.00 100.00 Breitener Energética S.A. and its subsidiaries Brazil 65.00 65.00 Cayman Cabiunas Investment CO. (i) Cayman Islands 100.00 100.00 Ibiritermo S.A. Brazil 50.00 50.00 Innova S.A. Brazil 100.00 Companhia de Desenvolvimento de Plantas Utilidades S.A. - CDPU (vi) Brazil 100.00 Companhia de Recuperação Secundária S.A. – CRSEC Brazil 100.00 (i) Companies headquartered abroad with consolidated financial statements prepared in a foreign currency. (ii) 11.87% interest in 2011 ( 11.45% in 2010 ) of 5283 Participações Ltda. (iii) 0.09% interest of Petrobras Gás S. A. - Gaspetro. (iv) 0.05% interest of Downstream. (v) Companies merged into Petrobras Brasileiro S.A. (vi) 20% interest of Comperj Participações S.A. 21 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) b) Specific purpose entities - SPE Specific purpose entities - SPE Country Main activity Charter Development LLC – CDC (i) USA Exploration and production Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil Refining Nova Transportadora do Nordeste S.A. – NTN Brazil Logistics Nova Transportadora do Sudeste S.A. – NTS Brazil Logistics PDET Offshore S.A. Brazil Exploration and production Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate (i) Companies headquartered abroad with consolidated financial statements prepared in a foreign currency. Consolidated financial statements comprises the sum of assets, liabilities, income and expenses, according to their nature. Intercompany balances and transactions, including unrealized profits arising from intragroup transactions, are eliminated. 4 Summary of significant accounting policies Recognition of revenues, costs and expenses Sales revenues of crude oil and oil products, petrochemical products, natural gas and other related products are recognized when title passes to the customer, because at that time the amount can be reasonably measured, collectibility is reasonably assured, persuasive evidence of an arrangement exists, the seller’s price to the buyer is fixed or determinable and the significant risks and rewards of ownership have been transferred. Title is transferred to the customer when delivery occurs pursuant to the terms of the sales contracts. Revenues from the production of natural gas properties in which Petrobras has an interest with other producers are recognized based on the actual volumes sold during the period. Subsequent adjustments to revenues based on production sharing agreements or volumetric delivery differences are not significant. Sales revenues comprise the value of the consideration received or receivable for the sale of products and services, net of returns, discounts and charges on sales. Sales revenues from freight and other services are recognized when amounts and the stage of completion of the transaction can be measured reliably. 22 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) The financial income (expenses), net include mainly income from interest on financial investments and government bonds, expenses with interest on financing, fair value gains and losses from marketable securities measurement, as well as net exchange and monetary variations. Costs and expenses are recognized on the accrual basis. Financial assets and liabilities Cash and cash equivalents Cash and cash equivalents consist of short-term highly liquid investments which are readily convertible to cash, and with a maturity of three months or less from the date of acquisition. Marketable securities Marketable securities have been classified by the Company based upon management’s strategies in the following categories: · Trading securities, which are marked-to-market through profit or loss; · Available-for-sale securities, which are marked-to-market through other comprehensive income; · Held-to-maturity securities, which are recorded at amortized cost. Interest and monetary correction of the securities are recorded in the income statement. Accounts receivable Accounts receivable are initially measured at fair value of the amount of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method, reduced by impairment losses through use of an allowance for recoverable amount. Loans and financing They are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. 23 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Derivative financial instruments and hedge operations Derivative financial instruments are recognized in the Company's financial position as either, both in assets or liabilities, and are measured at fair value, which is determined based on market prices, when available. The Company uses derivative financial instruments, not designated as hedging instruments in a hedging relationship, to mitigate the risk of unfavorable price changes in oil purchases and foreign currencies. These instruments are marked-to-market with the associated gains or losses recognized as “Financial income” or “Financial expenses”. In hedging relationships qualified for cash flow hedge accounting, the effective portion of the gain or loss on the hedging instrument is recognized in other comprehensive income, while the ineffective portion is recognized in profit or loss. Gains or losses that were recognized in other comprehensive income are reclassified to profit or loss when the hedged transaction affects profit or loss. Common and preferred shares Common and preferred shares are classified as equity instruments and presented in the shareholders’ equity. Shares issuance costs are classified as additional paid in capital and presented net of tax effects as a reduction of the shareholders’ equity. Preferred shares have priority over common shares in the event of reimbursement of capital and receipt of dividends. Dividends distributed to this class of share are based on, at least, the higher amount among the following of: 3% over the net book value of shareholders equity ,regarding preferred shares interest, or 5% of the paid-in capital regarding preferred shares. Preferred shares of Petrobras also have the following characteristics: do not grant any voting rights; are non-convertible into common shares and participate under the same terms as common shares, in the capital increases resulting from the incorporation of reserves and profits. The minimum mandatory dividends comply with the limits defined in the Company’s bylaws and are recognized as liabilities. 24 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Inventories Inventories are stated as follows: · Raw material comprises mainly the stocks of petroleum, which are stated at the average value of the importing and production costs, adjusted, when applicable, to their net realizable value; · Oil products and fuel alcohol are stated at average refining or purchase cost, adjusted, when applicable, to their net realizable value; · Materials and supplies are stated at average purchase cost, not exceeding replacement cost. Imports in transit are stated at identified cost. Investments in associates and jointly controlled entities These investments encompass interest in: entities over which the Company has significant influence in the financial and operating policy decisions, an associate; and entities under common control, jointly controlled entities. Both types of investments are accounted for based on the equity method of accounting. Business combinations and goodwill Business combinations are accounted for based on the acquisition method. According to the general principles of the acquisition method each identifiable asset acquired and liability assumed is measured at its acquisition-date fair value. Goodwill is measured as the excess of the aggregate of the consideration transferred and the fair value of any non-controlling interest in the acquire over the net of the acquisition date amounts of the identifiable assets acquired and the liabilities assumed. A gain is recognized when the acquisition-date amounts of the identifiable assets acquired and the liabilities assumed exceed the aggregate of the consideration transferred and the fair value of any non-controlling interest in the acquire. Goodwill arising from investments in associates and jointly controlled entities is accounted for as part of these investments. It is measured by the excess of the cost of the investment over the proportional share of the net asset’s fair value. 25 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Property, plant and equipment, net Valuation Property, plant and equipment, net is stated at the cost of acquisition or construction, which represents the costs incurred for bringing the asset to the condition for operation, adjusted during hyperinflationary periods, less accumulated depreciation and impairment losses. The costs incurred in connection with the exploration, development and production of oil and gas are accounted for in accordance with the successful efforts method. This method requires that capitalization of costs incurred in connection with the development of proved reserve areas and successful exploratory wells. In addition, costs related to geological and geophysical activities are expensed when incurred and exploratory wells drilled in areas of unproved reserves are expensed when determined to be dry or non-economical. Expenditures on major maintenance of industrial units and ships are capitalized if certain recognition criteria of IAS 16 are met. Such maintenance occurs, on average, every four years. Borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. Borrowing costs of funds borrowed generally are capitalized based on the Company’s weighted average cost of borrowings, excluding borrowing costs directly attributable. Depreciation Depreciation, depletion and amortization of proved oil and gas producing properties, except for signature bonus, is accounted for according to the unit-of-production method, applied on a field by field basis, based on the ratio of reserves produced. Reserves are estimated by the Company’s technical experts according to the criteria established by the U.S. Securities and Exchange Commission – SEC . Estimates are revised for depreciation, depletion and amortization purposes at least once a year or on interim basis, if material changes occur. The straight-line method is used for assets with a useful life shorter than the life of the field. 26 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Except for land, which is not depreciated, other property, plant and equipment are depreciated on a straight line basis, in accordance with the following estimated useful lives: Class of assets Useful life weighted average Buildings and improvements 25 years (25-40 years) Equipment and other assets 20 years (3-31 years) The stoppages for maintenance occur in programmed intervals, on average, of 4 years, and the respective expenses are depreciated as a production cost until the beginning of the following stoppage. Intangible assets Intangible assets are stated at the cost, less accumulated amortization and impairment losses. It comprise rights and concessions that include: the signature bonus paid for obtaining concessions for exploration of oil and natural gas, including assignment agreement in blocks of the pre-salt area (“Cessão Onerosa”); public service concessions; trademarks; patents; software and goodwill. Amortization of signature bonus costs of producing properties is recorded using the unit-of-production method, applied on a field by field basis, based on the ratio of reserves produced. Other intangible assets with definite useful life are amortized on a straight line basis. Impairment Property, plant and equipment and intangible assets with definite useful lives are assessed for impairment when there is evidence that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have an indefinite useful life, such as goodwill, are tested for impairment annually. Assets are grouped for impairment test at the smallest identifiable group that generates largely independent cash inflows (the cash generating unit). Exploration and development of oil and gas assets are grouped by field. 27 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Impairment test comprises a comparison of the carrying amount of a cash generating unit with its recoverable amount. Where the carrying amount of cash generating unit exceeds its recoverable amount, it is considered impaired and is written off to its recoverable amount. Reversal of previously recognized impairment losses is permitted, except for goodwill. The recoverable amount of an asset or group of assets is the higher amount between its fair value less cost to sell and its value in use. Value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. Value in use is estimated based on future cash flows expected to derive from an asset or cash generating unit, discounted at a pre-tax discount rate. This rate derives from the Company’s weighted average cost of capital (WACC) – Post tax. The main assumptions used for future cash flows are: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting market conditions and investments required for carrying out the projects. Leases A lease is classified as a finance lease if it transfers substantially all of the risks and rewards incidental to the ownership of an asset. If not, a lease is classified as an operating lease. Finance lease arrangements are recognized as assets with the corresponding associated liabilities in the statements of financial position. Operating lease arrangements are recognized as expenses, as these are incurred over the lease term. Decommissioning costs When a field is declared to be commercial, decommissioning costs are recognized as assets with the corresponding associated liabilities in the statements of financial position based on the present value of the expected future cash outflows, discounted at a pre-tax rate. Unwinding of the discount is recognized as financial expenses, when incurred. 28 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Income taxes The Company measures current taxes based on tax rates that have been enacted or substantively enacted at the statement of financial position date. Taxable profit differs from accounting profit due to certain temporary or permanent differences. Deferred tax assets and liabilities are recognized based on the statement of financial position liability method which focuses on temporary differences. Temporary differences are differences between the tax base of an asset or liability and its carrying amount in the statement of financial position. Deferred tax assets and liabilities are measured based on tax rates that are expected to apply to the period when the asset is realized or the liability is settled. Employees’ postretirement benefits Employees’ postretirement benefits are recognized based on the projected credit unit method. Under this method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to build up the final obligation. The present value of a defined benefit obligation is recognized net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. Such surplus or deficit is determined based on actuarial assumptions, among other factors. Valuations are made with actuarial calculations which are annually revised by an independent actuary. Actuarial assumptions are the Company’s best estimates of the variables that will determine the ultimate cost of providing post-retirement benefits. It includes demographical and financial assumptions. Actuarial gain and losses are recognized over the expected average remaining working lives of the employees participating in that plan, in accordance with the corridor method. The Company also contributes to the national pension and social security plans of international subsidiaries, with characteristics of a defined contribution, whose percentages are based on the payroll. These contributions are expensed when incurred. 29 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) Government grants Government grants are recognized as income over the periods necessary to match them with the related costs which they are intended to compensate, on a systematic basis. · Grants related to reinvestments are recognized according to depreciation of the related assets. · Grants related to certain exploration profit are recognized directly in profit. After being recognized as income, government grants are reclassified from retained earnings to fiscal reserves. New standards and interpretations During 2011 the following standards issued by IASB became effective but did not have impact on the Company’s financial statements: · Revised version of IAS 24 - Related Party Disclosures · IFRIC 19 - Extinguishing Financial Liabilities with Equity Instruments · Amendment of IFRIC 14 - Prepayments of a Minimum Funding Requirement · Amendment of IAS 32 - Classification of Rights Issues 30 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of US Dollars, except when specifically indicated) The standards issued by IASB that have not become effective and that have not bean early adopted by the Company as of December 31, 2011 are as follows: Standards Description Term (*) Amendments to IFRS 7 Disclosures : Transfers of Financial Assets . July 1, 2011 Amendments to IAS 12 Deferred Tax: Recovery of Underlying Assets . Establishes criteria for calculating the taxbase of an asset. January 1, 2012 IFRS 10 "
